[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               MAY 8, 2006
                               No. 05-13555                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                      D. C. Docket No. 04-00345-CR-1-1

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

                                    versus

GUILFORD WATSON, III,

                                                         Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                 (May 8, 2006)

Before ANDERSON, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Guilford Watson, III appeals his 262-month sentence for interstate
enticement of a minor to engage in illegal sexual activity and distribution of child

pornography, in violation of 18 U.S.C. §§ 2422(b) and 2252A(a)(2)(A). On

appeal, Watson argues that the five-level enhancement for 600 or more images of

material involving the sexual exploitation of children was improperly applied

because the government failed to prove that 600 or more of the images were of

actual children. He asserts that he does not know whether the images are real or

computer-generated. Watson contends that mere submission of the images to and

review of the images by the district court does not satisfy the government’s burden

of proving that the images depicted actual children.

      “Post-Booker,1 we continue to review the district court’s application of the

Guidelines just as we did pre-Booker: The district court’s interpretation of the

sentencing guidelines is subject to de novo review on appeal, while its factual

findings must be accepted unless clearly erroneous.” United States v. Ellis, 419

F.3d 1189, 1192 (11th Cir. 2005) (quotation marks omitted). “When a defendant

objects to a factual finding that is used in calculating his guideline sentence, such

as drug amount, the government bears the burden of establishing the disputed fact

by a preponderance of the evidence.” United States v. Rodriguez, 398 F.3d 1291,

1296 (11th Cir.), cert. denied, (U.S. June 20, 2005) (No. 04-1148).



      1
          United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).

                                                2
      The sentencing guidelines prescribe a five-level enhancement for trafficking

or possessing with intent to traffic 600 or more images involving the sexual

exploitation of a minor. U.S.S.G. § 2G2.2(b)(6)(D) (2003). The Supreme Court

has established that in order to prosecute someone criminally for the possession of

child pornography, the government must prove that the images at issue are actual

children. See Ashcroft v. Free Speech Coalition, 535 U.S. 234, 255-56, 122 S.Ct.

1389, 1404-05, 152 L.Ed.2d 403 (2002). Courts addressing the issue have held

that Ashcroft does not require the government to prove by expert testimony that the

prohibited images are of real, not virtual, children. See United States v. Irving, 432

F.3d 401, 411-13 (2d Cir. 2005) (citing cases). In the context of reviewing a

challenge to jury instructions, we have stated post-Ashcroft that visual inspection

of images of child pornography was sufficient to determine whether the children

depicted were real. See United States v. Hall, 312 F.3d 1250, 1260 (11th Cir. 2002)

(holding that no reasonable jury could have found that the images were virtual

children created by computer technology as opposed to actual children); United

States v. Richardson, 304 F.3d 1061, 1064 (11th Cir. 2002) (same).

      The district court did not clearly err by determining that the images used to

enhance Watson’s sentence depicted real children. As an initial matter, the

government’s submission of the images to the district court for visual inspection



                                           3
alone was sufficient to meet its burden of establishing by a preponderance of the

evidence that the images depicted real children. The district court visually

inspected the images as well as heard testimony that the 595 still images had been

compared one-by-one to a database of known real children and found to depict real

children. Testimony also indicated that the videos appeared to depict real children,

and visual inspection of the videos reveals that they depict real children.

Additionally, Watson does not demonstrate in his brief how the district court

clearly erred in its determination. Therefore, the district court did not clearly err by

determining that at least 600 of the images depicted real children.

       To the extent Watson asserts that some of the images used to enhance his

sentence were “legal erotica” rather than “child pornography,” we do not address

his argument. Watson failed to properly raise the argument in his initial brief and,

thus, has waived it. See United States v. Silvestri, 409 F.3d 1311, 1338 n.18 (11th

Cir.) (“an issue not raised in a party’s initial appellate brief is considered waived,

and the party is prohibited from raising the issue later in the appeal.”), cert. denied,

(U.S. Nov. 28, 2005) (No. 05-7149).

       AFFIRMED.2




       2
        Watson’s motion to extension to file reply brief is granted; his request for oral
argument is denied.

                                                4